Citation Nr: 1611575	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-36 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent as of April 1, 2013, for a total right knee replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from March 1979 to April 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified before the Board at an August 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was previously before the Board in February 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

As of April 1, 2013, the Veteran's right knee disability was manifested by subjective complaints of pain.  There is no objective evidence of compensable limitation of flexion or extension, more than moderate instability or subluxation of the right knee or chronic residuals of total right knee replacement resulting in "severe" painful motion or weakness of the right knee.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for residuals of a total right knee replacement as of April 1, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5055, 5257, 5260 and 5261 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
  
The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).
  
Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in conjunction with her appeal.  See 38 U.S.C.A. 
§ 5103A(d) (West 2014); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
    
The instant appeal has been previously remanded, in August 2012 and February 2015, for additional development.  There has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Finally, as noted above, the Veteran was provided a hearing before the Board in August 2011.  The undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and adjudication of the Veteran's appeal may proceed.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Following a February 2012 total right knee replacement surgery, the Veteran's right knee disability has been evaluated as 30 percent disabling under Diagnostic Code 5055, pertaining to prosthetic replacement of the knee joint.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Diagnostic Code 5055 provides for a 100 percent evaluation for one year following implantation of prosthesis.  Afterwards, a 60 percent evaluation is warranted with chronic residuals resulting in severe painful motion or weakness in the affected extremity.  A minimum 30 percent evaluation is to be assigned following knee replacement surgery.  With intermediate degrees of residual weakness, pain or limitation of motion are to be rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Diagnostic Code 5259 warrants a maximum 10 percent evaluation for symptomatic removal of the semilunar cartilage.  Id.

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, for a knee disorder already rated under Diagnostic Code 5257, a separate evaluation may be warranted if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.  VAOPGCPREC 23-97.

The normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71 , Plate II (2014).

For the reasons discussed below, the Board finds that an evaluation greater than 30 percent is not warranted for the Veteran's right knee disability at any point as of April 1, 2013.  In this regard, the Veteran's right knee disability is manifested by subjective complaints of pain and difficulty walking, with objective evidence of some limitation of motion with pain and no more than moderate instability of the right knee joint.  There is no objective evidence of severe residuals of total knee replacement surgery, or severe limitation of motion or instability of the right knee.

For example, private treatment records dated June to October 2010 notes full extension and flexion of the right knee limited to 90 degrees at worst, with moderate laxity of the right knee joint.  A January 2015 VA treatment record notes the Veteran reported being "very happy with the results of her right knee," with almost full extension, flexion to 110 degrees and no indication of laxity or instability.

The report of a May 2015 VA examination notes the Veteran denied current treatment, and reported objective symptoms of painful motion and stiffness, especially after getting up from prolonged sitting or after prolonged walking.  She denied any significant flares as her symptoms are primarily a chronic daily pattern.  An objective evaluation found flexion limited to 110 degrees, with extension limited to two degrees.  While there was pain on examination, motion was further limited by such pain or by repetitive motion.  Her right knee was stable with palpable pain on the medial joint line area.  There was no reduction in muscle strength, ankylosis of the right knee, or any other tibial and/or fibular impairment.

Based on the evidence described above, the Board finds that an evaluation greater than 30 percent is not warranted as of April 1, 2013, for her service-connected right knee disability under any combination of Diagnostic Codes 5257, 5260 and/or 5261.  There is no objective evidence to indicate she suffered from limitation of motion and/or instability of such severity to warrant an increased evaluation.  While the Veteran did exhibit moderate instability in October 2013 and reduced flexion of the right knee, such symptomatology does not warrant an evaluation greater than 30 percent.  

The Board has also considered whether an increased evaluation is warranted based on residuals of total right knee replacement under Diagnostic Code 5055.  However, while the Veteran has clearly complained of right knee pain and weakness of varying severity during this stage of the appeal, the Board finds that the objective evidence does not indicate that the Veteran's symptomatology most closely approximates chronic residuals consisting of "severe" pain and/or weakness.  In this regard, the Board again notes the Veteran reported being happy with the results of her right knee replacement.

The Board acknowledges the Veteran's contentions that her right knee disability warrants an evaluation greater than 30 percent as of April 1, 2013.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of her service-connected right knee disability.

As a preponderance of the evidence is against the assignment of an evaluation in excess of 30 percent for the Veteran's right knee disability as of April 1, 2013, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As a final note, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The rating criteria contemplate residual symptomatology including painful limitation of motion, weakness, and instability of the knee joint.  The medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Further, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Referral for consideration of an extraschedular rating is not warranted either based on symptoms related to service-connected residuals of a total right knee replacement, or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  










ORDER

An evaluation in excess of 30 percent for residuals of a total right knee replacement as of April 1, 2013, is denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


